Citation Nr: 9912031	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-04 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, with hallux valgus deformity and hammertoes, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to an effective date earlier than March 2, 
1994, for the grant of a 30 percent evaluation for bilateral 
pes planus, with hallux valgus deformity and hammertoes.


REPRESENTATION

Appellant represented by:	Noah L. Nicholson, II


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
December 1956.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which established entitlement to service 
connection for bilateral pes planus, with hallux valgus 
deformity and hammertoes, evaluated as 30 percent disabling, 
effective from March 2, 1994. 


FINDINGS OF FACT

1.  The veteran's bilateral pes planus, with hallux valgus 
deformity and hammertoes is manifested by moderately severe 
symptoms, including hallux valgus and hammertoes, ankle 
swelling relieved by rest and warm soaking, hyperkeratosis 
and grossly intact neurological findings.

2.  Entitlement to service connection for a bilateral foot 
condition was denied by an unappealed rating decision of June 
1973 and new and material evidence to warrant reopening the 
claim was not submitted until March 2, 1994.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for bilateral pes planus, with hallux valgus deformity and 
hammertoes have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5276 (1998).

2.  The criteria for an effective date for the grant of 
service connection for bilateral pes planus, with hallux 
valgus deformity and hammertoes prior to March 2, 1994 are 
not met. 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.1, 
3.155, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluation

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the increased evaluation issue on appeal is well-grounded.  
Further, after examining the record, the Board is satisfied 
that all relevant facts have been properly developed in 
regard to this claim and that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a). 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exascerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59;  see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in  the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996).

On March 2, 1994, the veteran initiated a claim to reopen 
entitlement to service connection for a bilateral foot 
condition.  The claim was reopened, ultimately resulting in a 
grant of service connection for bilateral pes planus, with 
hallux valgus deformity and hammertoes and with a 30 percent 
evaluation assigned effective from the date of the claim.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, a 30 percent 
evaluation is warranted for severe bilateral flat feet, with 
objective evidence of marked deformity (such as pronation and 
abduction), pain on manipulation and use accentuated, 
indications of swelling on use, and characteristic 
callosities.  A 50 percent evaluation is warranted for 
pronounced flat feet, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement, severe spasm of the tendo achillis on 
manipulation, and no improvement with orthopedic shoes or 
appliances.

The veteran was afforded a VA podiatry examination in 
September 1996.  At that time he was 60 years old.  He 
complained of painful corns and calluses.  He claimed his 
feet were aggravated by weight bearing but were relieved by 
rest and warm water soaks.  Objectively, hyperkeratosis was 
noted bilaterally beneath the 2nd and 5th metatarsals and the 
proximal interphalangeal joints.  Dorsalis pedis was 2x4 and 
with posterior tibia 1x4.  Bilateral edema only 1+ on the 
lateral ankles.  The neurologic examination was reported as 
grossly intact.  A decrease in the medial arch was noted 
along with decreased propulsion off of the hallux.  Diagnoses 
were: HDS 2-5 bilaterally; hallux abducto valgus 2-5 
bilaterally; hammer digit syndrome 2-5 bilaterally and 
bilateral hyperkeratosis.  Significantly, a follow-up report 
was provided later in September 1996 wherein the examiner 
described the veteran's bilateral pes planus essentially as 
moderately severe.  

Overall, the clinical evidence of record presents a 
disability picture which is more appropriately characterized 
as "severe" than as "pronounced."  Although the veteran 
contends that his symptomatology is pronounced, the VA 
examination does not support the presence of extreme 
tenderness or neurological deficits approximating a 
pronounced disability.  Findings such as extreme tenderness 
or severe spasms are not reported.  Indeed, the examiner 
indicated in September 1996 that the condition was moderately 
severe.  As a result, the criteria for an evaluation in 
excess of 30 percent for bilateral pes planus have not been 
met.  See 38 C.F.R. § 4.7.  

The manifestations of the veteran's bilateral foot disability 
are not so exceptional or unusual so as to warrant an 
evaluation in excess of 30 percent on an extra-schedular 
basis due to factors such as marked interference with 
employment or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1).  Moreover, the pertinent diagnostic code 
contemplates pain, swelling and functional loss such that 
additional consideration beyond that set forth in the 
evaluation criteria is not warranted.

Earlier Effective Date

The law provides that the effective date for an increase in 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, providing the claim was received within one year 
from such date. Otherwise, the effective date for an 
increased rating will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. §  
5110(a),(b)(2); 38 C.F.R. §  3.400(o).  However, the 
effective date for the grant of service connection where new 
and material evidence is received after final disallowance 
will be the date of receipt of new claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

Entitlement to service-connection for a bilateral foot 
condition had previously denied by an unappealed rating 
determination of June 1973.  In October 1975, more than one 
year after that rating determination, the veteran sought to 
reopen that claim and was informed of the necessity for him 
to submit new and material evidence before the claim could be 
reopened.  He did not submit the requisite evidence.  
Thereafter, although several more attempts were made to 
reopen the claim, the veteran submitted no new factual basis 
until March 2, 1994, which was the date of receipt of the new 
claim and the effective date assigned in this case.  
Accordingly, there is no basis to award an effective date 
prior to that assigned in this case.  


ORDER

Entitlement to increased evaluation for bilateral pes planus, 
with hallux valgus deformity and hammertoes is denied. 

Entitlement to an effective date earlier than March 2, 1994, 
for the grant of a 30 percent evaluation for bilateral pes 
planus, with hallux valgus deformity and hammertoes is 
denied. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 


